Opinion issued December 3, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00693-CV
                            ———————————
                  IN RE JAMES THOMAS GREEN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      James Thomas Green, acting pro se, has filed a petition for writ of mandamus

requesting that we compel the trial court to rule on certain motions.1 We deny the

petition.




1
      The underlying case is James Thomas Green v. Luis A. Sanchez, M.D., et al., cause
      number 2018-09456, pending in the 164th District Court of Harris County, Texas,
      the Honorable Alexandra Smoots-Thomas presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2